DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 2, the claim recites “wherein determining the ROI in the image further comprises detecting the optic disc in the image” which is unclear given the limitation of claim 1 to determine the ROI that is centered around the optic disc.  How is the ROI determined without “detecting” the optic disc?  It seems claim 2 is implicit to claim 1 and thus is unclear if claim 2 further limits claim 1.

  Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-10, 13-17, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neimeijer et al. (Automatic Classification of Retinal Vessels into Arteries and Veins - herein Neimeijer; of record) in view of Hsu et al. (US WO 2009/126112 - Hsu; of record) and Chrastek et al. (Automated Calculation of Retinal Arteriovenous Ratio for Detection and Monitoring of Cerebrovascular Disease Based on Assessment of Morphological Changes of Retinal Vascular System; cited by Applicant; herein Chrastek)1.
	As to claim 1, Neimeijer teaches a method for automatic detection of arteriovenous ratio (AVR) in tissue (Neimeijer Abstract) comprising 
	receiving an image (Neimeijer Fig. 1), 
	determining a ROI in the image, the ROI comprises a plurality of centerline pixels (Neimeijer Abstract; Fig. 1; Introduction; Section 3.1), 
	extracting from each of the plurality of centerline pixels within the ROI, a plurality of color features (Neimeijer Table 1 - contrast, hue, saturation, intensity; Section 3.2), 
	normalizing, for each of the plurality of centerline pixels within the ROI, the plurality of color features (Neimeijer Table 1 - normalized vessel contrast, normalized average hue, normalized average saturation, normalized average intensity; Section 3.2), 
	determining by a trained classifier for each of the normalized plurality of color features for each of the plurality of centerline pixels, a label indicative of the centerline pixel comprising either an artery or vein (Neimeijer - Sections 3.2, 3.3),
	identifying, based on the label for each of the plurality of centerline pixels, arteries and veins in the ROI (Neimeijer Fig. 1; Sections 3.2, 3.3), 
	determining vessel width measurements for the identified arteries and veins in the ROI (Neimeijer - Introduction; Section 3.1), and 
Amongst these are variations in the vessel width, the tortuosity of the vasculature and the width ratio between the arteries and the veins of retinal vasculature (a/v ratio); The main purpose of the presented work is to serve as a basis for a tool that will automatically measure the a/v ratio; Discussion and Conclusion - The proposed artery/vein classification method shows good results in automatically distinguishing between arteries and veins).
	Neimeijer does not specify the ROI is centered around, but excludes, an optic disk, and identifying arteries and veins in the ROI based on a voting procedure.
	In the same field of endeavor Chrastek teaches a method for determining AVR having a ROI that is centered around, but excludes, an optic disc (Chrastek Fig. 2; Fig. 5; Section 2.1; Section 2.1.2) and Hsu teaches a method for classifying arteries and veins in an eye/retina using a voting procedure to identify veins and arteries (Hsu page 13:lines 24-25; page 13:lines 21-31; page 14:1-14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a ROI centered around, but excluding the optic disc since, a taught by Chrastek, such ROI are well known in the art for the purpose of assigning measurement zone(s) and help reduce computational complexity (Chrastek Section 2.1), and to to provide a voting procedure since, as taught by Hsu, voting procedures are well known in the art for the purpose of identifying arteries and veins in retinas (Hsu page 13:line 21 - page 14:line14).
	As to claim 2, Neimeijer in view of Hsu and Chrastek teaches all the limitations of the instant invention as detailed above with respect to claim 1, and fter defining an area of interest around the optic disc; Chrastek Fig. 2; Fig. 5; Section 2.1; Section 2.1.2).
	As to claim 3, Neimeijer in view of Hsu and Chrastek teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Neimeijer further teaches identifying arteries and veins in the region of interest comprises performing vessel segmentation on the image (Neimeijer Abstract; Section 3.1).
	As to claim 4, Neimeijer in view of Hsu and Chrastek teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Neimeijer further teaches performing vessel segmentation on the image further comprises utilizing the trained classifier to classify vessel pixels or vessel segments in the image (Neimeijer Sections 3.2, 3.3).
	As to claim 5, Neimeijer in view of Hsu and Chrastek teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Neimeijer further teaches the plurality of features comprises one or more of derivatives, textures, or color properties (Neimeijer Table 1).
	As to claim 6, Neimeijer in view of Hsu and Chrastek teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Neimeijer further teaches vessel tree analysis is used to classify vessel pixels or vessel segments (Neimeijer Abstract).
	As to claim 8, Neimeijer in view of Hsu and Chrastek teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Neimeijer further the retinal a/v ratio, is well established to be predictive of stroke…).
	As to claim 9, Neimeijer in view of Hsu and Chrastek teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Neimeijer further teaches the image is one or more of a color image, multispectral image, or OCT image (Neimeijer Fig. 1; Fig. 4).
	As to claim 10, Neimeijer in view of Hsu and Chrastek teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Neimeijer further teaches the image depcits the retina (Neimeijer Fig. 1; Fig. 4).
	As to claim 13, Neimeijer in view of Hsu and Chrastek teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chrastek further teaches the ROI is encapsulated by two concentric circles having diameters derived from a diameter of the optic disc (Chrastek Fig. 2; Fig. 5).
	As to claim 14, Neimeijer teaches a system for automatic determination of arteriovenous ratio (Neimeijer Abstract), comprising a memory and a processor coupled to the memory (Neijmeijer Abstract; Introduction - computer implemented method, thus memory processor implicit), the processor configured to perform steps comprising 
	receiving an image (Neimeijer Fig. 1), 
	determining a ROI in the image, the ROI comprises a plurality of centerline pixels (Neimeijer Abstract; Fig. 1; Introduction; Section 3.1), 
	extracting from each of the plurality of centerline pixels within the ROI, a plurality of color features (Neimeijer Table 1 - contrast, average hue, average saturation, average intenstiy), 
normalized vessel contrast, normalized average hue, normalized average saturation, normalized average intensity; Section 3.2), 
	determining by a trained classifier for each of the plurality of color features for each of the plurality of centerline pixels, a label indicative of the centerline pixel comprising either an artery or vein (Neimeijer - Sections 3.2, 3.3),
	identifying, based on the label for each of the plurality of centerline pixels, arteries and veins in the ROI (Neimeijer Fig. 1; Sections 3.2, 3.3), 
	determining vessel width measurements for the identified arteries and veins in the ROI (Neimeijer - Introduction; Section 3.1), 
	and estimating, based on the vessel width measurements for the identified arteries and veins in the ROI, the AVR (Neimeijer Introduction - Amongst these are variations in the vessel width, the tortuosity of the vasculature and the width ratio between the arteries and the veins of retinal vasculature (a/v ratio); The main purpose of the presented work is to serve as a basis for a tool that will automatically measure the a/v ratio; Discussion and Conclusion - The proposed artery/vein classification method shows good results in automatically distinguishing between arteries and veins).	
	Neimeijer does not specify the ROI is centered around, but excludes, an optic disk, and identifying arteries and veins in the ROI based on a voting procedure.
	In the same field of endeavor Chrastek teaches a method for determining AVR having an ROI that is centered around, but excludes, an optic disc (Chrastek Fig. 2; Fig. 5; Section 2.1; Section 2.1.2) and Hsu teaches a method for classifying arteries and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a ROI centered around, but excluding the optic disc since, a taught by Chrastek, such ROI are well known in the art for the purpose of assigning measurement zone(s) and help reduce computational complexity (Chrastek Section 2.1), and to to provide a voting procedure since, as taught by Hsu, voting procedures are well known in the art for the purpose of identifying arteries and veins in retinas (Hsu page 13:line 21 - page 14:line14).
	As to claim 15, Neimeijer in view of Hsu and Chrastek teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Neimeijer utilizing the trained classifier to classify pixels in the image as artery pixels or vein pixels (Neimeijer Sections 3.2, 3.3).
	As to claim 16, Neimeijer in view of Hsu and Chrastek teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Neimeijer further teaches decreased AVR indicates higher propensity for a disease (Neijmeijer Abstract - the retinal a/v ratio, is well established to be predictive of stroke…).
	As to claim 17, Neimeijer in view of Hsu and Chrastek teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Neimeijer further teaches the image depicts the retina (Neimeijer Fig. 1; Fig. 4).
	As to claim 20, Neimeijer in view of Hsu and Chrastek teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Chrastek further .

Claim 11-12 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neimeijer and Hsu and Chrastek as applied to claims 1 and 14 above, and further in view of Abramoff et al. (US 2007/02230795 - Abramoff; of record).
	As to claims 11 and 18, Neimeijer in view of Hsu and Chrastek teaches all the limitations of the instant invention as detailed above with respect to claims 1 and 14, but doesn’t specify determining vessel width measurements for the identified arteries and veins comprises using one or more of a graph search, multiscale pixel feature based tobogganing method and splats, or profile fitting.  In the same field of endeavor Abramoff teaches classifying pixels of the eye using a graph search (Abramoff para. [0027]-[0030]).  It would have been obvious to one of ordinary skill in the art at the time of invention to use a graph search since, as taught by Abramoff, such search techniques are well known in the art for the purpose of classifying pixel in the eye (Abramoff para. [0027]-[0028]).
	As to claim 12, Neimeijer in view of Hsu, Chrastek, and Abramoff teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Abramoff further teaches the graph search uses a multiscale cost function (Abramoff para. [0029]-[0030]) derived from a combination of wavelet kernel lifting (Abramoff para. [0029]-[0030]).
	As to claim 19, Neimeijer in view of Hsu, Chrastek, and Abramoff teaches all the limitations of the instant invention as detailed above with respect to claim 18, and .

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neimeijer and Hsu, Chrastek as applied to claim 4 above, and further in view of Crutchfield et al. (US 7,104,958 - Crutchfield; of record).
	As to claim 7, Neimeijer in view of Hsu and Chrastek teaches all the limitations of the instant invention as detailed above with respect to claim 4, but does not specify blood flow is used to classify vessel pixels or segments.  In the same field of endeavor, Crutchfield teaches blood flow used to classify vessels pixels or segments (Crutchfield Abstract; col. 10:51-59; col. 53:4-32).  It would have been obvious to one of ordinary skill in the art at the time of invention since, as taught by Crutchfield, it is well known in the art for the purpose of assessing vascular health (Crutchfield Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 14, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Chrastek et al., Automated Calculation of Retinal Arteriovenous Ratio for Detection and Monitoring of Cerebrovascular Disease Based on Assessment of Morphological Changes of Retinal Vascular System. MVA 2002 Proc IAPR Workshop Machine Vision App. 2002; pp. 240-3